Opinion to issue August 3, 2006                             














In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-06-00135-CR
          01-06-00136-CR
____________
 

JAMEL LAMARR OLIDGE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court 
Harris County, Texas
Trial Court Cause Nos. 1041598 and 1041597



 
MEMORANDUM  OPINION
               Appellant, Jamel Lamarr Olidge, pleaded guilty to two separate offenses of
burglary of a habitation, and the trial court ordered a pre-sentence investigation
report.  Subsequently, the trial court held a hearing and found appellant guilty in each
case and assessed punishment in each case at confinement for five years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that these appeals are without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the records that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate records and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the records,
and agree that the appeals are without merit.  We therefore affirm the judgments of
the trial court.
               We grant counsel’s motion to withdraw in each case.
 See Stephens v. State,
35 S.W.3d 770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Taft and Nuchia.
Do not publish.  Tex. R. App. P. 47.2(b).